Citation Nr: 0819838	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for chronic right ear 
cholesteatoma (claimed as residuals of a right ear injury).

3.	Entitlement to an increased rating for perforation of the 
right ear drum, currently evaluated as noncompensable.

4.	Entitlement to an increased rating for hearing loss, right 
ear, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1983.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. In a May 2003 rating decision, the RO 
increased from 0 to 10 percent the evaluation for service-
connected hearing loss, right ear, effective from November 
30, 2001. A July 2003 decision then denied claims for service 
connection for PTSD and chronic right ear cholesteatoma, as 
well as a compensable rating for perforation of the right ear 
drum.

The Board previously remanded the case to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for 
further development in July 2007, primarily to obtain records 
as to receipt of disability benefits from the Social Security 
Administration (SSA). Upon completing these actions, the case 
was returned to the Board for further appellate review. 


FINDINGS OF FACT

1.	The veteran does not have PTSD due to a verified in-service 
stressor.

2.	The probative medical evidence does not show that chronic 
cholesteatoma of the right ear was incurred in service.

3.	The veteran is presently in receipt of the maximum 
assignable evaluation under 38 C.F.R. § 4.87, Diagnostic Code 
6211, for perforation of the right tympanic membrane. There 
is no other indication of compensable symptoms or 
manifestations that are attributable to this condition, as a 
residual of an in-service injury.

4.	Hearing loss in the right ear involves impairment no 
greater than that contemplated by the numerical designation 
of II under the pertinent rating table. Provided that 
nonservice-connected hearing loss in the left ear meets the 
preliminary requirements for consideration for rating 
purposes, that level of impairment also does not correspond 
to more than a numerical designation of II.  When considered 
jointly under the applicable rating criteria, the current 
hearing loss in both ears does not support more than a 
noncompensable evaluation.


CONCLUSIONS OF LAW

1.	The criteria for a grant of service connection for PTSD are 
not approximated.    38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007);       38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2007).

2.	The criteria for a grant of service connection for chronic 
right ear cholesteatoma are not approximated. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b)           (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.	The criteria for a compensable rating for perforation of 
the right ear drum are not approximated. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14; 4.87, 
Diagnostic Code 6211 (2007).

4.	The criteria for a rating higher than 10 percent for right 
ear hearing loss are not approximated. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 &           Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.383, 4.1, 4.3, 4.7, 4.10, 4.27, 
4.85-4.86,          Diagnostic Code 6100 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), was signed into law effective November 9, 
2000, and this law prescribed several essential requirements 
regarding VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.       Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II"). This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately informed as to the 
procedures in effect for development of the claims on appeal, 
through VCAA correspondence dated from between December 2002 
and July 2007 that addressed each element of satisfactory 
notice set forth under the Pelegrini II decision. These 
letters explained to the veteran the joint obligation between 
VA and himself to obtain evidence relevant to the disposition 
of his claims, including that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records, and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). The 
May 2004 statement of the case (SOC) indicated in further 
detail the applicable legal criteria to establish entitlement 
to the benefit sought.   The veteran has completed and 
returned a PTSD stressor questionnaire which had also 
notified him of the available sources of evidence to 
substantiate this claim.          See 38 C.F.R. § 3.304(f)(3) 
(indicating those alternative sources of information        
that may be utilized in support of a claim is based on in-
service personal assault). Furthermore, an addendum to the 
July 2007 notice letter provided detailed notice concerning 
both the disability rating and effective date elements of the 
veteran's pending service connection claims.  

Also, during the pendency of the appeal, the Court issued the 
decision of     Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), pursuant to which there exists a heightened notice 
obligation under the VCAA to a claimant attempting to 
establish entitlement to an increased rating for a service-
connected disability.  
 
The Vazquez decision requires that VA notify the claimant 
that to substantiate a claim for increased disability rating: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved); and (4) in regard to 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
In this instance, while the VCAA correspondence pertinent to 
the veteran's increased rating claims pertaining to 
perforation of the right ear drum, and right ear hearing loss 
did not contain the specific information prescribed in the 
Vazquez-Flores decision, the Board finds that any such notice 
deficiency in this regard        does not constitute 
prejudicial error that would otherwise preclude the essential 
fairness of this adjudication. Where there is a pre-
adjudicatory notice error, VA must show that the purpose of 
the notice was not frustrated through demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant,           (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law. Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 
2007). See also Vazquez-Flores, 22 Vet. App. at 46. Under the 
instant case circumstances, there is a sufficient basis in 
the record upon which to find that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims. The VCAA notice correspondence of record informed the 
veteran that he would need to provide evidence indicating 
that the disorders in question had increased in severity,                 
and identified relevant sources of lay evidence and medical 
findings for this purpose. The RO's May 2004 SOC discussed in 
further detail the pertinent rating criteria for the 
conditions under evaluation. A January 2008 supplemental SOC 
(SSOC) was later issued that readjudicated the veteran's 
claims subsequent to providing him with the above notice 
information. Thus, he was afforded an opportunity to 
substantiate his increased rating claims in view of the 
comprehensive notice provided to him. See Sanders, supra; 
Vazquez, supra.

In addition to the preceding requirements concerning the 
content of the notice provided, the relevant notice 
information must have been timely sent. The Court        in 
Pelegrini II prescribed as the definition of timely notice 
the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim. See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this 
instance,  the initial notice letter dated in December 2002 
preceded issuance of both the          May and July 2003 
rating decisions on appeal. Subsequent notice correspondence 
from March 2004 and July 2007 did not meet this standard. 
Nonetheless, following issuance of the most recent letter the 
veteran had a more than one-year timeframe to respond with 
additional evidence, prior to the January 2008 SSOC 
continuing the denial of the benefits sought on appeal. 
During that time period, the RO obtained several additional 
items of evidence on his behalf, including reports of VA 
treatment and records as to receipt of SSA disability 
benefits. Thus, notwithstanding any error in timing of 
notice, the veteran still has had the full opportunity to 
participate in the adjudication of these claims. See Mayfield 
v. Nicholson,            19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).  

The RO has also taken appropriate action to comply with the 
duty to assist                the veteran, including 
obtaining service treatment records, service personnel 
records, VA medical records, and private physicians' records. 
The veteran has been afforded VA examinations in connection 
with his claims. See McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with          the claimant's active military, 
naval, or air service; but does not contain sufficient 
medical evidence for the [VA] to make a decision on the 
claim.").

In support of his claims, the veteran has directly provided 
additional records of private treatment, and lay statements 
from himself and other individuals. As such, the record as it 
stands includes sufficient competent evidence to decide the 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
veteran. 
 
In sum, the record reflects that the facts pertinent to the 
claims being decided herein have been properly developed and 
that no further development is required to comply with the 
provisions of the VCAA or the implementing regulations. That 
is to say, "the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on                the 
merits.

Analysis of the Claims

Service Connection

A.	PTSD

The veteran contends that he has PTSD due to the occurrence 
of a stressful incident during military service. Because 
there is no confirmed stressor of record to support a medical 
diagnosis of PTSD the claim will be denied.

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R.         
§ 3.303(a) (2007).

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. § 3.304(f) (2007).                  A diagnosis of 
PTSD must be established in accordance with 38 C.F.R. § 
4.125(a), which provides that all psychiatric diagnoses must 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV). 38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records. See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997). If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."                
See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.304(d) (2007); Dizoglio v. Brown, 9 Vet. App. 163, 164 
(1996); Zarycki v. Brown,              6 Vet. App. 91, 98 
(1993).

If, however, the veteran's stressor is unrelated to 
participation in combat, then      his lay testimony, in and 
of itself, is insufficient to establish the occurrence of the 
alleged stressor. Instead, the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records. See Cohen, 10 Vet. App. at 146-47. See also Moreau 
v. Brown,        9 Vet. App. 389, 394-95 (1996). The 
available sources for corroboration of a claimed stressor are 
not necessarily limited to service records, but may also 
include other sources of evidence such as lay statements from 
third-party individuals.      See Cohen, 10 Vet. App. at 143.

Credible supporting evidence of the actual occurrence of an 
in-service stressor   does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process." Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997). The Court similarly 
held in Pentecost v. Principi,   16 Vet. App. 124, 128-29 
(2002) that while the veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks."

Under 38 C.F.R. § 3.304(f)(3), where a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.                 See 67 Fed Reg. 
10,330-10,332 (March 7, 2002) (later codified at 38 C.F.R.                
§ 3.304(f)(3)). See also Bradford v. Nicholson, 20 Vet. App. 
200, 204-7 (2006).

The evaluation and treatment history of record in this case 
provides a diagnostic impression of PTSD set forth upon a 
January 2003 VA psychiatric examination report. The VA 
examiner in offering such an assessment stated that the 
veteran    did "show some symptoms of PTSD." The incident 
from service identified                 in connection with 
the above finding pertained to the veteran's description of a 
sexual assault that allegedly occurred during service. A May 
2002 private psychologist's evaluation also stated an 
impression of PTSD. These determinations reflect the 
reasonable likelihood of a current diagnosis of the condition 
claimed,              a preliminary element of a valid claim 
for service connection. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("In the absence of proof of present 
disability there can be no valid claim."). See also 
Degmetich v. Brown, 104 F.3d 1328 (1997). The record must 
further demonstrate that PTSD is associated with a verified 
stressor from during service to establish entitlement to the 
benefit sought.  38 C.F.R. § 3.304(f). See also, Moureau, 9 
Vet. App. at 394-95; Zarycki,                 6 Vet. App. at 
98.

As the basis for his claim the veteran identifies incidents 
during service in which a sexual assault occurred. These 
incidents are described in an April 2002 completed PTSD 
stressor questionnaire and reported history of examination, 
and as provided in the veteran's account of events in 1982 he 
was assaulted by his roommate in a shower in the barracks. 
The incident allegedly occurred aboard the Navy ship on which 
he was then stationed. He recounts that this person 
threatened him if he reported the incident, and as a result 
he instead explained to individuals around him that he had 
been in a physical altercation. The veteran indicates he had 
to seek medical treatment two days later due to the incident 
for resulting injuries. He further states he considered going 
AWOL at first to avoid the situation but instead arranged for 
a transfer to another ship. When this transfer took place, he 
later confided in a commanding officer aboard that vessel as 
to the occurrence of the prior identified incident. The 
veteran's account is that a sexual assault was also committed 
against him by this individual. 

A review of service treatment history and personnel records 
does not indicate           the veteran ever reported the 
occurrence of any sexual assault, or otherwise of a physical 
altercation around the time period in question. The 
prescribed duty to evaluate any circumstantial evidence in 
support of a claimed in-service stressor nonetheless applies 
here. See 38 C.F.R. § 3.304(f)(3). Considering this 
provision, however, the competent evidence still does not 
provide a substantial basis to corroborate the claimed 
account of in-service events. The veteran's personnel file           
in this regard reveals that he completed all training 
requirements successfully,          and received consistently 
favorable performance ratings while stationed aboard         
the UDT-11. He did request a transfer from that duty 
assignment to another location in January 1983, ostensibly to 
be in proximity with his family members and to permit him to 
travel. He was transferred to the U.S.S. Spiegel Grove in           
August 1983. This transfer in assignment having been one 
detail thus far consistent to some extent with the account of 
the claimed stressor, there is no immediately apparent 
finding to indicate any further described stressor incident, 
or to assist in corroborating his account. 

To this effect, the veteran does not recall the name of the 
second individual who allegedly assaulted him. He explains 
that he reported this specific incident to a chaplain, but 
also does not recall a pertinent name. He does not further 
give specific dates when either incident occurred. Also 
provided at times are varying accounts of events during 
service that have not been corroborated, including that more 
than one individual was involved in the first assault, and 
that during that incident the veteran sustained a perforated 
right ear drum.

The veteran has described in connection with the claim that 
he reported to military personnel in October 1983 that he had 
homosexual tendencies, and that this was untrue and was only 
recommended to him in his conversations with the chaplain as 
a means to evade the stressful circumstances of his situation 
and obtain a discharge.                  The personnel 
history indicates this on his Form DD-214 (Report of 
Separation from Service). There is no further elaboration in 
this or other records to help show that prevarication was 
intended as a means to avoid stressful circumstances,         
the nonavailability of information from a counseling chaplain 
also having been considered.

Medical records meanwhile have also been reviewed as to 
pertinent findings.  Based on the veteran's assertions, he 
had injuries consistent with the described assault and 
required surgery. He refers to a surgery to repair an ano 
fistula.            The disorder in question nonetheless 
clearly preceded service, despite records of intermittent 
flare-ups during service. Records pre-existing service showed 
diagnosis and treatment for right perirectal abscess, and 
initial flare-up in November 1981           in service, well 
before the described stressor took place. Corresponding to a 
similar review of the evidence on a distinct claim, through 
an January 1998 rating decision              the RO has 
already denied service connection for an ano fistula, and 
that decision was not appealed.     

It is further recognized that competent lay statements may 
also be considered as to their probative weight in 
furtherance of stressor verification (contrary to what was 
previously set forth under the VA Adjudication Manual, M21-1, 
Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. 
XII, para 50.45(d) (1989)). The veteran has provided the 
April 2002 statement from a member of the clergy indicating 
that he had counseled the veteran several times concerning 
the alleged events from service. The statement in question 
was made with immediate knowledge of the veteran's post-
service treatment history. There is no readily apparent 
indication of a basis for firsthand knowledge or observation 
of any described event. See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (discussing competence of lay testimony to 
provide assertions on matters that do not require a medical 
background if within purview of own observation). See also 
Layno v. Brown, 6 Vet. App. 465,                  470 (1994).  

In considering any remaining potentially dispositive medical 
evidence while generally post-hoc medical opinions as to 
stressor validity are disfavored in claims for service 
connection for PTSD, there is the limited exception specified 
in               38 C.F.R. 3.304(f)(3) that such may be 
considered in claims based on personal assault. The January 
2003 VA examiner has indicated findings on this subject, even 
if not following a detailed review of the claims file. While 
he noted in his medical history initially that "obviously, 
[the veteran] was exposed to the traumatic stressor of the 
sexual rape," he then clarified that he "[had] some 
question about the way" the details were presented, and 
"some question about some of the information given today as 
to how valid it was." Thus, the above cannot constitute a 
definitive opinion as to the likelihood of occurrence of any 
claimed stressful event. 

Accordingly, there does not exist an overall basis in the 
record upon which to verify the veteran's account of claimed 
stressful experiences during service. Absent a verified 
stressor of record, a medical diagnosis of PTSD cannot in 
turn be causally associated with an incident of military 
service.   

Hence, the comprehensive criteria for service connection for 
PTSD have not met, and the claim is being denied. As the 
preponderance of the evidence is against          this claim, 
the benefit-of-the-doubt-doctrine is not applicable. See 38 
U.S.C.A.              § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.	Right Ear Cholesteatoma

Inasmuch as the record does not establish the veteran has a 
cholesteatoma or any similar condition attributable to an 
incident of service, including an alleged right ear tympanic 
membrane perforation, on this basis the claim will be denied.

The pertinent evaluation history in the adjudication of the 
claim for service connection for right ear cholesteatoma, is 
generally absent of a confirmed current medical diagnosis. 
Several audiological disabilities have been found according 
to VA treatment history, above and beyond service-connected 
right ear hearing loss, and tinnitus, this including 
suspected chronic mastoiditis, and chronic otorrhea 
indicating a possible ear infection. There is nonetheless a 
January 2002 report of a consultation with an 
otolaryngologist which in finding there to have existed 
chronic otorrhea, also stated the possibility existed that 
the problem began with a temporal bone fracture in 1983, or 
the beginning of a cholesteatoma in the right ear. It will be 
assumed for the sake of argument that the veteran may indeed 
have some current disability of, or similar to a claimed 
right ear cholesteatoma. 

The competent and probative evidence on the subject of the 
etiology of this  disorder generally does not indicate that 
it is attributable to an incident of service. Service records 
do not mention any complaints, findings, or pertinent 
diagnosis of cholesteatoma, or right ear injury therein. In 
the one significant notation,                   an April 2003 
review audiogram report indicated the veteran's reported 
history of a ruptured tympanic membrane since birth. While 
this does not necessarily confirm that the problem preceded 
military service as to necessarily rebut the presumption of 
soundness (under 38 U.S.C.A. § 1111), it provides evidence of 
a likely basis of cause of injury before entrance into 
service. The veteran has mentioned having sustained a right 
ear tympanic membrane perforation during service, which must 
be considered in determining the etiology of that claimed 
disability. There is no corresponding record of injury or 
relevant treatment, however, and as mentioned  the record 
otherwise suggests the condition already existed. See e.g., 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(indicating that it is the province of the Board to determine 
whether lay evidence is competent and sufficient to establish 
an element of a claim, including pertaining to evidence of 
in-service incurrence of a claimed illness). 

Furthermore, the only medical opinion to address the cause of 
an illness similar to that claimed, the January 2002 above 
report, is at best an inconclusive assessment as to 
causation. See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical professional's use of equivocal terms such as 
"may" or "may not" was too speculative to constitute a 
definitive opinion on issue of causation); Winsett v. West, 
11 Vet. App. 420, 424 (1998). Consequently, there is no 
foundation upon which to conclude that an existing 
cholesteatoma, or any other pertinent residual of a claimed 
right ear injury, is related to service.

For these reasons, the claim for service connection for 
chronic right ear cholesteatoma (claimed as residuals of a 
right ear injury) is being denied.  
The preponderance of the evidence is unfavorable, and thus 
the benefit-of-the-doubt-doctrine does not apply. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R.             § 4.1 (2007). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,         the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is        the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

A. Perforation of Right Ear Drum 

The directly applicable diagnostic code under which the RO 
has evaluated            the service-connected disability 
under consideration, 38 C.F.R. 4.87,            Diagnostic 
Code 6211, provides that a single noncompensable rating (0 
percent)    is to be assigned for perforation of the tympanic 
membrane. This evaluation applies irrespective of any 
objective symptoms or manifestations shown. 

Notwithstanding this outcome based on the above provisions, 
under VA law               the utilization of another 
diagnostic code is permitted if warranted under the 
circumstances of a particular case. See Pernorio v. 
Derwinski, 2 Vet. App. 625,         629 (1992) (an 
alternative diagnostic code than that applied by the RO may 
be appropriate under the circumstances, and where a claim is 
evaluated under this criteria, the VA adjudicator should 
explain the basis for this determination);      Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).

In pertinent part, 38 C.F.R. 4.87, Diagnostic Code 6200 
provides that chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination),         will be 
evaluated at the 10-percent level either during suppuration, 
or with         aural polyps. A note to the rating criteria 
provides for the evaluation of hearing impairment, and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, separately.

The recent medical history of both VA and private treatment 
is indicative of  various disorders involving the function of 
the right ear, such as chronic mastoiditis,         chronic 
otorrhea. Presently, tinnitus and right ear hearing loss are 
service-connected. The right ear hearing loss was initially 
service-connected by the RO        on the basis of finding it 
was incurred due to noise exposure. Subsequently,             
a May 2004 rating decision granted service connection for 
tinnitus with an initial  10 percent evaluation, based upon a 
VA physician's opinion dated earlier that month finding that 
tinnitus was symptomatic of the overriding right ear hearing 
loss disorder. Significantly, both hearing loss and tinnitus 
in the right ear were premised upon claimed in-service noise 
exposure, and neither have been linked to a history of 
tympanic membrane rupture. The extent of any disability due 
to right ear drum injury is the matter that presently must be 
addressed. 

Though as a general matter the inquiry for purpose of an 
increased rating claim is that of severity following in-
service injury, it is essential to note the manner in which 
the increased rating issue originated in this instance, to 
the extent it reflects injury conclusively deemed service-
connected. The RO's January 1998 rating decision granted 
service connection for hearing loss, right ear, status-post 
perforation, tympanic membrane. Since then, in subsequent 
characterizations of the veteran's overall receipt of 
service-connected compensation, the RO has listed the right 
ear hearing loss, and residuals of perforation of right 
eardrum separately.      As to the latter condition, however, 
there is no conclusive association between any existing non-
service connected right ear condition, and a right ear drum 
perforation, particularly in view of the clear April 1983 
service treatment report explaining that such injury predated 
service. In finding this, the Board does not indicate that 
the reconsideration of service connection for status-post 
right tympanic membrane perforation is at all warranted, or 
suggest that this occur. This notwithstanding,        the 
most likely interpretation of the medical evidence at present 
attributes pertinent right ear symptomatology to an injury 
which itself is wholly unrelated to service.             See 
e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where 
it is not possible to separate the effects of a service-
connected disability from any nonservice-connected conditions 
by competent opinion, all symptoms must be attributed to    
the service-connected disability). Thus, there is no basis to 
apply any alternative diagnostic code, and the existing 
evaluative basis under Diagnostic Code 6211 should remain in 
effect.

Since the preponderance of the evidence is unfavorable as to 
an increase in rating for the residuals of a perforation of a 
right ear drum, the benefit-of-the-doubt doctrine does not 
apply, and the claim is denied. 38 C.F.R. § 4.3.  See also                   
38 C.F.R. § 3.102.

B.	Right Ear Hearing Loss

Under the applicable criteria, disability ratings pertaining 
to hearing loss are determined by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are performed.                       
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 
 
Hearing loss disability evaluations range from 0 percent to 
100 percent based on organic impairment of hearing acuity as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, along with 
the average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz. The rating schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness. VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test. The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column (as these are 
listed at Table VI) appropriate to the puretone decibel loss. 
See 38 C.F.R. § 4.85. 
 
Where there is an exceptional pattern of hearing impairment 
as manifested by the results of audiometric testing, a rating 
based on puretone thresholds alone may be assigned. 38 C.F.R. 
§ 4.86(a).  

Prior to December 6, 2002, 38 C.F.R. § 3.383 provided that 
compensation was payable for the combination of service-
connected and nonservice-connected hearing loss as if both 
disabilities were service-connected, provided that there was 
total deafness in both ears. 38 C.F.R. § 3.383(a)(3) (2002).
 
Since then, effective December 6, 2002, 38 C.F.R. § 3.383 was 
amended to provide that where hearing impairment in the 
service-connected ear is compensable to a degree of 10 
percent or more and the hearing impairment in the other ear 
is considered a disability under 38 C.F.R. § 3.385, the 
hearing impairment in the         non service-connected ear 
will be considered in evaluating the service-connected 
disability. 69 Fed. Reg. 48148-50 (August 9, 2004), later 
codified at 38 C.F.R.            § 3.383(a). 

38 C.F.R. § 3.385 provides, in pertinent part, that VA may 
only find hearing loss to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are             26 decibels or 
greater; or when speech recognition scores are less than 94 
percent. 

In regard to the regulatory revision to 38 C.F.R. § 3.383, 
both the former and revised provisions apply in this 
instance, although the revised version may not be applied at 
any point prior to the effective date of the change. See 38 
U.S.C.A.                  § 5110(g) (West 2002 & Supp. 2007); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003).

The veteran's right ear hearing loss is currently evaluated 
as 10 percent disabling, under 38 C.F.R. § 4.87, Diagnostic 
Code 6100, effective from November 30, 2001. 

The veteran initially underwent VA audiological examination 
in connection with  his pending claim for increased rating in 
January 2003, at which time pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
100
100
105
95
LEFT
80
90
90
90
90

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 64 percent in the left ear. 
The test results were summarized as in regard to the right 
ear, severe to profound probably mixed hearing loss absent 
word recognition ability; and in the left ear, severe 
probably mixed hearing loss poor word recognition ability.

The report of a March 2003 evaluation at a private clinic 
indicated that the results  of an audiogram were improved 
compared to the one obtained from VA.                       
The corresponding audiogram was reported as a set of 
graphical findings, however, not in a manner for immediate 
analysis under the rating criteria. See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (VA may not interpret graphical 
representations of audiometric data).  It was indicated that 
speech discrimination scores were                  36 percent 
on the right, and 40 percent on the left.

On the basis of this information, the RO in a May 2003 
decision increased from         0 to 10 percent the rating 
for right ear hearing loss, effective November 30, 2001. 


VA outpatient records further indicate on a January 2006 
audiological consultation, the veteran had last undergone 
audiometric evaluation in July 2005, which had shown he had 
moderate to moderately severe sensorineural hearing gloss, 
right ear, and mild to moderate sensorineural hearing loss, 
left ear. While the original evaluation report is not on 
file, the results were later summarized as in regard to       
the right ear, as moderately severe sensorineural hearing 
loss from 250 to 8000 Hz making a flat audiogram, and no 
response to speech discrimination testing;            the 
left ear, moderate sensorineural hearing loss in the low 
frequency from 250 to 3000 Hz rising to a mild sensorineural 
hearing loss at 4000 Hz to normal hearing at 6000 Hz, and 
word recognition only fair at 72 percent.  

A March 2006 audiological consultation indicates a repeat 
audiogram was performed, and according to these findings his 
hearing had indeed gotten better.    He now had a 40 to 45 
decibel hearing loss, sensorineural in nature, in the right 
ear which had improved from the 60 to 65 decibel hearing loss 
found on the prior audiogram. His left ear hearing had also 
improved by 5 decibels. His recognition scores had improved 
from 72 to 96 percent (presumably affecting both ears).       
The current evaluating audiologist had commented that the 
veteran was an inconsistent test taker, in that his pure tone 
thresholds did not match up with his speech recognition 
thresholds.  

Based upon the above, it is determined that a 10 percent 
rating continues to represent the appropriate disability 
evaluation for right ear hearing loss.                  In 
providing for this level of compensation, the RO reviewed the 
January 2003        VA audiological examination and finding 
that the degree of hearing loss corresponded to the 
designation of XI under the applicable rating table, assigned 
a this rating for service-connected hearing loss in the right 
ear. This evaluation implemented the then extant version of 
38 C.F.R. § 3.383, which did not permit consideration of a 
nonservice-connected ear absent total hearing loss in both 
ears.  As indicated, that provision has since been revised. A 
reasonable interpretation of the comprehensive medical 
evidence nonetheless does not allow for assignment of any 
increased evaluation given the revised version of 38 C.F.R. § 
3.383. Rather, there have been several subsequent assessments 
describing the inconsistency in the veteran's previous 
audiometric test scores, and the most recent VA audiological 
report clarified that actual level of hearing impairment was 
significantly less than what was initially measured. 

As indicated in the March 2006 VA audiologist's report, there 
was right ear hearing loss no worse than between 40 to 45 
decibels in the measured frequencies, and apparently somewhat 
better hearing in the left ear. Speech discrimination scores 
were substantially improved at 96 percent. Applying the 
revised section 3.383, provided the left ear is found to 
still meet the basic requirements for hearing loss disorder 
(under 38 C.F.R. § 3.385), there would appear to exist 
hearing loss no worse than that represented by designations 
II in each ear (and this taking into consideration the 
additional criteria for patterns of exceptional hearing 
impairment), which under the rating table does not correspond 
to a compensable rating. When considering the evidence of 
record in its entirety then, the pertinent findings do not 
substantiate a rating higher than 10 percent under provisions 
of the rating schedule. See 38 C.F.R. § 4.2 ("It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present."). See also, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thus, the preponderance of the evidence does not warrant an 
increase in rating for service-connected hearing loss in the 
right ear, and this claim is being denied.          38 C.F.R. 
§ 4.3.       


ORDER

Service connection for PTSD is denied.

Service connection for chronic right ear cholesteatoma 
(claimed as residuals of a right ear injury) is denied.

A compensable rating for perforation of the right ear drum is 
denied.

A higher rating than 10 percent for hearing loss, right ear, 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


